Citation Nr: 0838984	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-37 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sheridan, 
Wyoming


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1961 
to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Sheridan, Wyoming (the agency of original jurisdiction, or 
AOJ) which denied the appellant's application for enrollment 
in the VA healthcare system.


FINDINGS OF FACT

1.  The appellant does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group, based on his 
level of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c).  A veteran may apply to be 
enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

In this case, the veteran applied for enrollment in VA's 
health care system in September 2006.  Based upon his status 
as a nonservice-connected veteran and the financial 
information provided, he was assigned to priority group 8.  
The veteran does not disagree with the date of receipt of his 
application, but essentially contends that he made multiple 
inquires prior to January 2003 for VA benefits and was 
incorrectly not informed to apply for benefits.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  


ORDER

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


